Title: To John Adams from Henry Channing, 21 July 1817
From: Channing, Henry
To: Adams, John


				
					Sir
					New-London, Connt. July 21st 1817.
				
				Presuming that, as age advances, it must become irksome to maintain your extensive correspondence, I have long delayed addressing a line to you, hesitating, though I knew the subject would interest.The high respect I entertain for yourself and your son, the honble John Q. Adams, will not permit me longer to hesitate, since the communication, given in a Kentucky Paper, respecting our Commissioners at Ghent, with the remarks in the Centinel of July 2d, which lately came into my hands.I was in the city of Washington, the beginning of last, where I met Mr Woolston, a young gentleman of Wilmington, in the State of Delaware, of respectable character and connexions. The conversation, on a certain day, turned upon the treaty of Ghent, and the comparative talents and influence of the American Commissioners, when he stated to me the sentiments of Mr Bayard, as expressed in his presence, a few days before his death. At my request, he afterwards gave it to me in writing, a copy of which I now enclose—also a copy of a very extraordinary letter, since addressed to me by this gentleman, to which I have not replied, neither have I since heard from him.I  have avoided giving publicity to this affair, having mentioned it only to a few, conceiving that, if the extraordinary procedure, indicated by the letter, arise from political cabal, it may be sufficient, at present, only to watch its movements, which these communications may assist in developing. You will please to consider them confidential at presentMeeting Judge Story, in Washington, to him I communicated the particulars then received; and have since transmitted to him, confidentially, a copy of the letter now enclosed.I recollect with much pleasure, the day spent at your house in Quincy, accompanied by your nephew Wm S. Shaw Esquire, about two years since; and I cherish the hope of again being made happy in visiting one whom I love and reverence as one of the Fathers of our beloved country.My health having, for several years, required that I desist from public speaking—my address is now that of a private citizen. Indulging the hope of receiving a few lines acknowledging the receipt of this; and presenting my respects to Mrs Adams, I am / Very Respectfully / Your Obedt Servt.
				
					Henry Channing.—
				
				
			